Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the limitation “decrypt the second ciphertext based on the encryption key obtained at boot to yield third ciphertext.” It is not clear whether “decrypt” is intended to be “encrypt” in order to yield a “third” ciphertext. It is known in the art that decryption is a process to reverse encryption. In this case, a plaintext is encrypted to yield a first ciphertext and the first ciphertext is encrypted to yield a second ciphertext. If the second ciphertext is decrypted as claimed, the result would be the first ciphertext. For purposes of examination, the “third ciphertext” is interpreted as being the same as the “first ciphertext.” 

	Claims 24-25 inherit the limitations of claim 23, and fall accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 15, 17, 21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jayasena et al. (US-PGPUB 2017/0201503 A1), hereinafter Jayasena.

	Regarding claim 1, Jayasena discloses an apparatus comprising: (Fig. 1)
a memory bus interface (106) to exchange data with a memory module (104); and 
circuitry to: (102)
perform a key exchange with the memory module at boot to obtain an encryption key; (Fig. 2 #202 and Fig. 1 #140, [0022] “Following a power-on-reset (POR) or other initialization/re-initialization event, and prior to processing of memory access operations, at block 202 the processing system 100 conducts an initialization process, which typically includes a key exchange 140 (FIG. 1)… between the memory interface 112 of the processing module 102 and the memory interface 128 of the memory module 104.”)
access plaintext data generated by a processor; (Fig. 2 #212, Fig. 1 “DATA”, [0028] “…the plaintext store data ( denoted "DATA" in FIG. 1) to be stored at a corresponding addressed location of the memory core 126 ( e.g., a cache line evicted from one of the caches 120, 122) is provided to the cryptologic engine 110…”)
generate first ciphertext by encrypting the plaintext data using a first encryption protocol; (Fig. 2 #212 and Fig. 1 “CT1”, [0028] “…whereupon the cryptologic engine 110 encrypts the plaintext data using a key Kl (key 144, FIG. 1), known only to the processing module 102, to generate a first encrypted data, or ciphertext, ( denoted herein as ciphertext "CT1"). Any of a variety of encryption algorithms may be used to encrypt the plaintext data, such as AES (Advanced Encryption Standard)…”)
generate second ciphertext by encrypting the first ciphertext using a second encryption protocol based on the encryption key obtained at boot; and (Fig. 2 #214 and Fig. 1 “CT2”, [0028] “at block 214 the cryptologic engine 124 encrypts the first ciphertext CTI and the memory address ADDR using a different key K2 (key 146, FIG. 1) in accordance with a feedback-based cryptologic process ( e.g., CFB or a stream cipher) to generate a second encrypted data (denoted as ciphertext "CT2")”)
cause the second ciphertext to be transmitted to the memory module via the memory bus interface. (Fig. 2 #216, [0029] “At block 216, the memory interface 112 transmits a store request to the memory module 104 via signaling conducted over the interconnect 106, where the signaling includes the second ciphertext CT2 and the encrypted memory address EN_ADDR.”)
It is noted, the encryption key “K2” of Jayasena is obtained at boot. Further, it is not specified whether the encryption keys of the “first encryption protocol” and the “second encryption protocol” in the claims of the present disclosure are distinct from each other. 

	Regarding claim 9, Jayasena discloses the apparatus of claim 1 as set forth above, and wherein the circuitry is further to: 
access data received from the memory module via the memory bus interface; (Fig. 2 #232, [0034] “At block 232, the memory interface 128 transmits the second ciphertext CT2 to the processing module 102 using signaling representative of a load result or load reply to the memory interface 112 via the interconnect 106.“)
decrypt the received data using the second encryption protocol, wherein the decryption is based on the encryption key; (Fig. 2 #234, [0036] “at block 234 the cryptologic engine 124 decrypts the second ciphertext en using key KS (key 154, FIG. 5) to generate a copy of the first ciphertext CT1 that was stored in the memory core 126. Key KS may be the same key as key K2…”)
further decrypt the decrypted data using the first encryption protocol to yield plaintext data; and (Fig. 2 #236, [0036] “At block 236, the cryptologic engine 110 decrypts the obtained copy of the first ciphertext CT1 using key Kl to obtain a copy of the plaintext load data represented by the first ciphertext CT1.”)
cause the plaintext data to be transmitted to the processor. ([0036] “This plaintext load data then may be stored at a cache line or other temporary storage location of a corresponding one of the cores 116, 118 for access by the requestor of the load operation.)

Claims 11 and 17 are substantially similar to that of claim 1. Claims 15 and 21 are substantially similar to that of claim 9. Therefore, claims 11, 15, 17 and 21 are rejected similarly to claim 1 as being anticipated by Jayasena.

Regarding claim 23, Jayasena discloses a system comprising: (Fig. 1)
a processor; and (102)
a memory module (104) coupled to the processor over a memory bus (106);
wherein the processor comprises circuitry to: (Fig. 1 #112 and Fig. 2)
perform a key exchange with the memory module at boot to obtain an encryption key; (202, [0028] as quoted in claim 1)
access plaintext data generated by a processor; (212, [0028] as quoted in claim 1)
generate first ciphertext by encrypting the plaintext data using a first encryption protocol; (212, [0028] as quoted in claim 1)
generate second ciphertext by encrypting the first ciphertext using a second encryption protocol based on the encryption key obtained at boot; and (214, [0028] as quoted in claim 1)
cause the second ciphertext to be transmitted to the memory module via the memory bus; and (216, [0029] as quoted in claim 1)
the memory module comprises memory and circuitry to: (Fig. 1 #128 and Fig. 2)
access the second ciphertext received from the processor over the memory bus; (216, [0029] “At block 216, the memory interface 112 transmits a store request to the memory module 104 via signaling conducted over the interconnect 106, where the signaling includes the second ciphertext CT2…”)
decrypt the second ciphertext based on the encryption key obtained at boot to yield third ciphertext; (218, [0030] “at block 218 the cryptologic engine 132 decrypts the second ciphertext CT2… using a key K3 (key 148, FIG. l) to generate a copy of the first ciphertext CT1…”)
and store the third ciphertext in the memory. (220, [0030] “at block 220 the memory interface 128 stores the first ciphertext CT1 at a memory location 150 (FIG.1) of the memory core 126…”)
	It is noted, decrypting the second ciphertext is understood to reverse the encryption. As noted above in the 112(b) rejection for claim 23, the third ciphertext is interpreted to be the same as the first ciphertext.

	Regarding claim 24, Jayasena disclose the system of claim 23, wherein the second encryption protocol is based on a block encryption mechanism.  (Jayasena, Fig. 1 #124 “BLOCK/STREAM” and Fig. 4, [0031] “the cryptologic engines 124, 132 each may employ feedback-based encryption techniques where recurrences of the same plaintext item do not result in the same ciphertext, such as stream ciphers or block-chaining ciphers during the encryption and decryption processes, respectively, as described in detail below with reference to FIG. 4.”) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Trikalinou et al. (US-PGPUB 2019/0325142 A1), hereinafter Trikalinou.

	Regarding claim 2, Jaysena discloses the apparatus of claim 1, but fails to disclose wherein the circuitry is to perform the key exchange using an authenticated Diffie-Hellman key exchange protocol. 
However, Trikalinou teaches wherein the circuitry is to perform the key exchange using an authenticated Diffie-Hellman key exchange protocol.  (Trikalinou, [0027] “a secret key is established between the processor 202 and NVDIMM 210 on every boot according to a Diffie-Hellman key exchange process. The secret key may then be used to encrypt (e.g., via AES-256) the nonce values. In other implementations, an authenticated Diffie-Hellman key exchange technique may be used, where the processor 202 and NVDIMM 210 each have a public-private asymmetric key pair used for digitally signing each message they send and for verifying each message they receive from one another”).
Trikalinou is directed to improving security of memory modules, such as a dual in-line memory module (DIMM), by way of an authenticated key exchange. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayasena to incorporate the teachings of Trikalinou to include wherein the circuitry is to perform the key exchange using an authenticated Diffie-Hellman key exchange protocol. Such modifications would be motivated to protect against an “interposer” memory module. (Trikalinou, [0027])

Claims 3-4 are substantially similar to claim 2. The authenticated Diffie-Hellman key exchange provides authentication of the memory module as taught by Trikalinou. Therefore, claims 3-4 are rejected on similar grounds as claim 2 as being obvious over Jayasena in view of Trikalinou.

Claims 5-6, 10, 16, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Tran et al. (US Patent No. 11,288,406 B1), hereinafter Tran, using the filing date of 11/15/2019.

	Regarding claim 5, Jayasena discloses the apparatus of claim 1, but fails to explicitly disclose wherein the circuitry is to maintain a counter value for transactions transmitted via the memory bus interface, and the encryption of the first ciphertext is further based on the counter value. 
However, Tran teaches wherein the circuitry is to maintain a counter value for transactions transmitted via the memory bus interface, and (Col. 6 ln. 65-Col. 7 ln. 5, “GCTR”)
the encryption of the first ciphertext is further based on the counter value. (Col. 8 ln. 30-35)
Tran is directed to a circuit for performing operations on data securely transmitted between a processor and memory. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayasena to incorporate the teachings of Tran to include wherein the circuitry is to maintain a counter value for transactions transmitted via the memory bus interface, and the encryption of the first ciphertext is further based on the counter value. Such modification(s) would be motivated so the cipher stream is generated from both the nonce, counter, and key because the use of the key alone would be easier for a malicious actor to hack. (Tran, Col. 8 ln. 1-4)

	Regarding claim 6, Jayasena in view of Tran discloses the apparatus of claim 5 as set forth above, and wherein encrypting the first ciphertext comprises: 
generating a cryptographic pad value by encrypting the counter value using the encryption key; (Tran,  Col. 7 ln. 31-40)
performing an exclusive-OR (XOR) operation on the cryptographic value and the first ciphertext; and (Tran, Col. 8 ln. 30-35)
increment the counter value after each transaction transmitted via the memory bus interface. (Tran, Col. 7 ln. 1-7)

Claims 10, 16 and 22 are substantially similar to that of claims 5 and 9. Therefore, claims 10, 16 and 22 are rejected on similar grounds as claims 5 and 9.

	Regarding claim 25, Jayasena discloses the system of claim 24 as set forth above, and wherein the block encryption mechanism is Advanced Encryption Standard (AES) (Jayasena, [0028] “Any of a variety of encryption algorithms may be used to encrypt the plaintext data, such as AES (Advanced Encryption Standard), DES (Data Encryption Standard), 3DES ( Triple DES), PGP (Pretty Good Privacy), Blowfish, and the like.”)
but fails to disclose wherein the block encryption mechanism is Advanced Encryption Standard (AES) in counter mode (AES-CTR). 
However, Tran teaches wherein the block encryption mechanism is Advanced Encryption Standard (AES) in counter mode (AES-CTR). (Tran, Col. 6 ln. 36 and ln. 41-43)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayasena to incorporate the teachings of Tran to include wherein the block encryption mechanism is Advanced Encryption Standard (AES) in counter mode (AES-CTR). Such modifications would be similarly motivated as noted above for claim 5.
 

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Jacquin et al. (US Patent No. 10,715,332 B2), hereinafter Jacquin.

	Regarding claim 7, Jayasena discloses the apparatus of claim 1, but fails to disclose wherein the circuitry is further to: 
generate a message authentication code (MAC) based on the first ciphertext; and 
encrypt the MAC using the second encryption protocol; and 
cause the encrypted MAC to be transmitted to the memory module via the memory bus interface. 
However, Jacquin teaches wherein the circuitry is further to: 
generate a message authentication code (MAC) based on the first ciphertext; and (Fig. 3 #320)
encrypt the MAC using the second encryption protocol; and (Fig. 3 #330)
cause the encrypted MAC to be transmitted to the memory module via the memory bus interface. (Fig. 3 #350).
Jacquin is directed to encrypting and authenticating transactions between devices in a memory fabric, the system includes at least one processor and at least one memory. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayasena to incorporate the teachings of Jacquin to include generate a message authentication code (MAC) based on the first ciphertext; and encrypt the MAC using the second encryption protocol; and cause the encrypted MAC to be transmitted to the memory module via the memory bus interface. Such modification(s) would be motivated in order to provide confidentiality and data integrity. (Jacquin, Col. 2 ln. 47-48)

	Claims 14 and 20 are substantially similar to that of claim 7. Therefore, claims 14 and 20 are rejected on similar grounds as claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jayasena in view of Jacquin as applied to claim 7 above, and further in view of Gerhmann (US-PGPUB 2004/0083368 A1).

	Regarding claim 8, Jayasena in view of Jacquin disclose the apparatus of claim 7, but fail to disclose wherein the MAC is generated based on a Reed-Solomon code. 
However, Gerhmann teaches wherein the MAC is generated based on a Reed-Solomon code.  (Fig. 4a, [0147]).
Gerhmann is directed to facilitating secure communications between wireless communication units. While Jayasena and the present disclosure do not involve wireless communication, similar secure communications between devices are disclosed, such as an authenticated Diffie-Hellman exchange and MAC generation. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayasena and Jacquin to incorporate the teachings of Gerhmann to include wherein the MAC is generated based on a Reed-Solomon code. Such modification would be motivated to reduce the probability of a substitution attack as Reed-Solomon codes are long codes with a high minimum distance. (Gerhmann, [0153])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chhabra et al. (US-PGPUB 2020/0052892 A1) – Regarding reducing or eliminating cryptographic waste for link protection in computer buses.
Glew et al. (US Patent No. 8,930,714 B2) – Regarding a memory device that is operable to perform channel encryption for communication between devices, each includes cryptographic logic and performs cryptographic operations. 
Xie, Mimi et al. “Securing Emerging Nonvolatile Main Memory With Fast and Energy-Efficient AES In-Memory Implementation.” IEEE Transactions on Very Large Scale Integration (VLSI) Systems 26 (2018): 2443-2455. – Regarding a fast and efficient AES in-memory (AIM) implementation, to encrypt the whole/part of the memory only when it is necessary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496